                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

UNITED STATES OF AMERICA,                           )
                                                    )
                             Plaintiff,             )
                                                    )
                        v.                          )       No. 1:18-cr-00187-SEB-MJD
                                                    )
BREON PRESTON,                                      ) -01
                                                    )
                             Defendant.             )


                ORDER ADOPTING REPORT AND RECOMMENDATION
       Having reviewed Magistrate Judge Mark J. Dinsmore’s Report and Recommendation that

Breon Preston’s supervised release be revoked, pursuant to Title 18, U.S.C. §3401(i) and Rule

32.1(a)(1) Federal Rules of Criminal Procedure and Title 18 U.S.C. §3583, The Court now

approves and adopts the Report and Recommendation as the entry of the Court, and orders a

sentence imposed of imprisonment of eighteen (18) months in the custody of the Attorney

General or his designee, with no supervised release to follow. The Court recommends

Defendant’s placement at FCI Ashland, Kentucky.

       SO ORDERED.


                    9/19/2019
       Date: ______________________               _______________________________
                                                  SARAH EVANS BARKER, JUDGE
                                                  United States District Court
                                                  Southern District of Indiana
Distribution:
All ECF-registered counsel of record via email generated by the court’s ECF system
United States Probation Office
United States Marshal Service
